Patterson, J.:
I concur in the conclusion that the claim of Huntington cannot be set off against the indebtedness to the assignee, but I think the referee was authorized, under the order and the acquiescence of the assignee in the procedure, to determine what deduction, if any, should be allowed to Huntington for his expenses in collecting the claims against Attrill, and that there was sufficient proof to justify the allowance in full of the amount of the charges of Mr. Tweed and Mr. Evarts.
Order, so far as it fixes the amount of the claims of Huntington against the assigned estates, affirmed; in all other respects, reversed, without costs.